Citation Nr: 1727652	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a respiratory disorder claimed as asthma and to include chronic bronchitis, chronic obstructive pulmonary disease (COPD), and interstitial lung disease, and as due to asbestos and smoke/vapors exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was remanded in December 2015, August 2016, and December 2016 for additional evidence development. 

The Veteran testified before the undersigned Veterans Law Judge at an October 2015 videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

Left Ankle Condition

Addressing the Veteran's left ankle claim, the Board notes that because this is a reopened claim of service connection the Veteran has provided testimony at two separate Board hearings, one in July 2002, and another in October 2015.  A review of the Veteran's October 2015 Board hearing testimony reveals that the Veteran indicated that he injured his left ankle while playing football during service, which resulted in swelling; he further stated that although his ankle swelling at that time did resolve, he has had intermittent swelling of that ankle, and that he believes his left lower extremity pain has gotten worse since a vein was removed from his leg for his quadruple bypass surgery.  He explained that because his ankle had been particularly swollen recently, his VA treating physician took X-rays, but that he was not actively being treated for a left ankle condition.  To treat his in-service ankle, he indicated that he was given a cream, some pain pills, and a stocking shortly after the injury; he did not report any further in-service treatment.  

At his July 2002 Board hearing he explained that the time of his injury, which was caused by other people falling on top of him, his ankle was swollen, looked like weight had fallen on it on the left side, and that it had twisted or "maybe messed up some tendons or ligaments or something."  He also explained that he had issues with his left ankle from that point further and that he treated this with ibuprofen; although he was given an ankle brace in the past, his doctor had told him not to get too dependent on it.  He further indicated that at the time of his initial injury he was used the whirlpool, and given an inflammatory peel and ointment for the swelling.  He also explained that other than anti-inflammatory medicine and whirlpool treatment to reduce his left ankle swelling, he was never diagnosed with an ankle or ligament condition in service.  

A VA ankle examination and a corresponding negative etiology opinion were provided in January 2017.  The Veteran was diagnosed with lateral collateral ligament sprain (chronic and recurrent), and osteochondritis dissecans to include an osteochondral fracture.  The examiner's negative etiology opinion was provided on the lack of contemporaneous service treatment records confirming the Veteran's subjective report of injury, and a lack of medical history of left ankle pathology prior to 2001, which the examiner identified as the earliest date the Veteran complained of left ankle issues to a VA treating physician.  A review of the record reveals July 2015 Magnetic Imaging Report (MRI) results contained in the Veteran's VA treatment records specifically note an advanced age osteochondral lesion and subchondral cyst formation with degenerative osteophytes scattered throughout the tibiotalar and talocalcaneal joints.  Additionally, a May 2015 treatment record denotes a diagnostic impression of the Veteran's left ankle as "oa," and contains instructions and information about arthritis, with recommended MRI follow up.

In light of the foregoing, the Board finds that the rationale provided by the January 2017 VA examiner is not adequate for adjudicatory purposes.  Specifically, it does not address the Veteran's competent reports of swelling following his initial left ankle injury other than to classify them as subjective, nor does it address his competent report of intermittent swelling since the onset of that injury.  Moreover, it does not specifically address the "advanced age" classification of the Veteran's current left ankle condition, and whether that classification is consistent with the facts and resulting symptoms of his in-service left ankle injury, and his intermittent symptoms since the time of his injury.  Accordingly, remand of this claim is required for a supplemental opinion.

Respiratory Condition

The Veteran has identified two active duty exposure types: (1) exposure to asbestos; and (2) exposure to smoke, fumes, and other vapors as a hull maintenance technician completing tasks to include welding.  He has received several respiratory diagnoses including asthma, bronchitis, COPD, and interstitial lung disease from several different practitioners.  

Most recently, a VA examination was provided in February 2017 in response to a recent remand directive which requested that a VA examiner provided etiology opinions addressing both asbestos exposure and exposure to smoke, vapors, and other fumes for all existing conditions, to include the Veteran's previous diagnoses of asthma, bronchitis, COPD, and interstitial lung disease.  However, the examiner did not separately address exposure to smoke and fumes.  Additionally, the examiner noted that the Veteran had reported a history of asthma since childhood in previous treatment records and provided a negative etiology opinion on this basis; the Board notes that there are some corroborating VA treatment records for this report in which the Veteran discusses shortness of breath and other symptoms during his teen years.

However, the Board notes that because asthma was not noted on the Veteran's enlistment examination, he is entitled to the presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  As such, to overcome the presumption of soundness, clear and unmistakable evidence of pre-existence is required; however, a self-report of childhood asthma or asthma issues since childhood is not, by itself, sufficient to rebut the presumption of soundness.  See id.; see also Miller v. West, 11 Vet. App. 345, 348 (July 1998) (finding that a "bare conclusion . . . without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness.").  As such, on remand the VA examiner should provide a medical opinion presuming that the Veteran was sound upon enlistment into service, and address the underlying theories of entitlement to service connection based on asbestos exposure and exposure to smoke, fumes, and vapors during active duty service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran's claims file to qualified physician for provision of a supplemental opinion regarding the Veteran's left ankle condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. After consideration of the body of this remand decision, the Veteran's July 2002 and October 2015 lay statements with regard to the nature of his injury in service and his ongoing intermittent symptoms since that time, the Veteran's July 2015 MRI imaging results, and any other relevant records, the examiner should provide the following supplemental opinions:

i. Whether the Veteran has the additional condition of osteoarthritis of the left ankle.  In this regard, the examiner's attention is drawn to May 2015 and July 2015 VA treatment records.

ii. Whether the Veteran's competent lay statements with regard to the nature of his injury and his symptoms since that time are consistent with his current ankle conditions as documented by the July 2015 MRI findings as well as the January 2017 VA examination report.  In providing such an opinion, the examiner must specifically address the July 2015 finding with regard to "advanced age osteochondral lesion."

iii. Whether, in light of the examiner's findings above in (i) and (ii) respectively, it is at least as likely as not (50 percent or greater probability) that the Veteran's left ankle conditions: (1) began during active service; (2) is otherwise related to an incident of service; or (3) in the case of any diagnosed osteoarthritis, began within one year after discharge from active service.  The examiner is advised that the Veteran is competent to report the facts of the in-service injury as well as his continued symptoms since that time.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided

2. Return the Veteran's claims file to the examiner who provided the February 2017 supplemental opinion or a similarly qualified clinician such as a pulmonologist to provide an additional supplemental opinion.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma began during active service; or (2) is related to any in-service event to include as due to asbestos exposure; or (3) is related to any smoke or other vapors related to the Veteran's in-service MOS duties as a hull maintenance technician working on sheet metal and welding, as described in his July 2002 and October 2015 Board hearing testimony.  The examiner is advised that the Veteran is legally presumed sound upon entrance into service, regardless of any report of childhood asthma, unless there are supporting contemporaneous records or other evidence to the contrary.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD is related to exposure to smoke and vapors related to the Veteran's in-service MOS duties as a hull maintenance technician working on sheet metal and welding, as described in his July 2002 and October 2015 Board hearing testimony.

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic bronchitis is related to exposure to smoke and vapors related to the Veteran's in-service MOS duties as a hull maintenance technician working on sheet metal and welding, as described in his July 2002 and October 2015 Board hearing testimony.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





